DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claims 11-15. (Please note, this is not a rejection)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The limitations in claims 11-15 performed by UE, layer 2, layer 3 (In this application, the recited UE, layer have no structural meanings and are considered as generic placeholder).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: Fig 7, paragraph 48-57.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
Figures 1a, 1b, and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-10, 13-15 are indefinite because there are insufficient antecedent basis for the following limitations:
“the configuration for requesting the buffer status” (claim 3)
“the RTT consistency” (claim 5)
“the RTO and the RTT” (claim 6)
“the impending RTO value” (claim 7)
“the policy to inspect data packets” and “the available packets” (claim 9)
“the threshold value of the buffer size” and “the available packets” and “the buffer status”  (claim 10)
“the configuration for requesting the buffer status” (claim 13)
“the RTO and the RTT” (claim 14)
“the impending RTO value” (claim 15)
Due to the large number of antecedent basis issues, Examiner recommends Applicants to recheck the claim language for other possible antecedent basis issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, US 2019/0159274 in view of Quan, CN 102595599.

For claim 1. Hong teaches: A method for enabling a transport layer optimization in a user equipment (UE) using a preemptive cross layer signaling (Hong, paragraph 125-138), the method comprising: 
transmitting, by a layer 3, at least one information to a layer 2 for a transport layer optimization for one or more data flows; (Hong, paragraph 125-138, “The NR RRC entity of the NR BS (or the UE) transfers the generated NR RRC message to a PDCP entity (an upper L2 entity)… The transmitting end (a BS or a UE) may include identification information in the RRC message for identifying the same RRC message. For example, the identification information for identifying an RRC message may be increased as a new RRC message is generated… If the receiving end (a counterpart UE or BS) receives an RRC message that includes RRC message identification information that is the same as that of an RRC message received earlier, the receiving end may discard/drop/remove/scarp the corresponding RRC message.”; RRC entity is layer 3)
and enabling, by the layer 2, the transport layer optimization based on the at least one information received from the layer 3 to avoid receiving duplicate data packets from a transmission control protocol (TCP) server. (Hong, paragraph 125-138, “The NR RRC entity of the NR BS (or the UE) transfers the generated NR RRC message to a PDCP entity (an upper L2 entity)… The transmitting end (a BS or a UE) may include identification information in the RRC message for identifying the same RRC message. For example, the identification information for identifying an RRC message may be increased as a new RRC message is generated… If the receiving end (a counterpart UE or BS) receives an RRC message that includes RRC message identification information that is the same as that of an RRC message received earlier, the receiving end may discard/drop/remove/scarp the corresponding RRC message.”; RRC entity is layer 3; base station/UE is TCP server since TCP is a protocol for communication between base station and UE)
Even though it’s well-known in the art that TCP is a protocol for communication between base station and UE, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had also included prior art to teach it.
Quan from the same or similar fields of endeavor teaches: TCP is a protocol for communication between base station and UE (Quan, translation, paragraph 33, “in the LTE system, the uplink and downlink data (signaling) is paired or coupled with a certain relationship. such as RRC signaling, when the eNB sends a RRC establishment to the UE (or reconfiguration) message, UE to the eNB an RRC response establishing (or reconfiguration) complete message, and then such data transmission based on TCP, when eNB to the UE sending the one or more downlink TCP data packet, the UE to the eNB (actually to the peer end entity communicating with the UE, such as server) feedback TCP ACK, and then such data transmission based on RLC AM mode. when after one or more downlink RLC data packet are sent to the UE by the eNB, the UE will feedback to state report of eNB RLC. the coupled relation of these upper downlink data can assist the eNB when performing downlink data transmission, allocated for UE by using MAC CE future possible uplink resource, but not so the UE actually produced after uplink data through request, eNB using PDCCH order distributes uplink resource for UE, so as to bring a reference to the scheduling of the eNB, and also provides the possibility for optimizing the scheduling.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Quan into Hong, since Hong suggests a technique for communication between base station and UE, and Quan suggests the beneficial way of using TCP for such communication to conform with standard (Quan, translation, paragraph 33) thus improve compatibility and ease implementation in the analogous art of communication.

For claim 2. Hong and Quan disclose all the limitations of claim 1, and Hong further teaches: wherein the at least one information includes at least one of a configuration for requesting a buffer status of the one or more data flows in the layer 2, a policy to inspect data packets of the one or more data flows, a configuration for enabling or disabling the transport layer optimization, a retransmission timeout (RTO) and a round trip time (RTT) of the one or more data flows, an impending RTO value of the one or more data flows and a threshold value of a buffer size. (Hong, paragraph 125-138, “The NR RRC entity of the NR BS (or the UE) transfers the generated NR RRC message to a PDCP entity (an upper L2 entity)… The transmitting end (a BS or a UE) may include identification information in the RRC message for identifying the same RRC message. For example, the identification information for identifying an RRC message may be increased as a new RRC message is generated… If the receiving end (a counterpart UE or BS) receives an RRC message that includes RRC message identification information that is the same as that of an RRC message received earlier, the receiving end may discard/drop/remove/scarp the corresponding RRC message.”; identification information is a policy to inspect data packets since packets are handled differently depends on the identification information)

For claim 11. Hong teaches: A User Equipment (UE) (Hong, fig 4, 7, paragraph 161-166, 251-264) for enabling a transport layer optimization using a preemptive cross layer signaling (Hong, paragraph 125-138), the UE comprising: 
a layer 3 configured to: transmit at least one information to a layer 2 for transport layer optimization for one or more data flows; (Hong, paragraph 125-138, “The NR RRC entity of the NR BS (or the UE) transfers the generated NR RRC message to a PDCP entity (an upper L2 entity)… The transmitting end (a BS or a UE) may include identification information in the RRC message for identifying the same RRC message. For example, the identification information for identifying an RRC message may be increased as a new RRC message is generated… If the receiving end (a counterpart UE or BS) receives 
and the layer 2 configured to: enable the transport layer optimization based on the at least one information received from the layer 3 to avoid receiving duplicate data packets from a Transmission Control Protocol (TCP) server. (Hong, paragraph 125-138, “The NR RRC entity of the NR BS (or the UE) transfers the generated NR RRC message to a PDCP entity (an upper L2 entity)… The transmitting end (a BS or a UE) may include identification information in the RRC message for identifying the same RRC message. For example, the identification information for identifying an RRC message may be increased as a new RRC message is generated… If the receiving end (a counterpart UE or BS) receives an RRC message that includes RRC message identification information that is the same as that of an RRC message received earlier, the receiving end may discard/drop/remove/scarp the corresponding RRC message.”; RRC entity is layer 3; base station/UE is TCP server since TCP is a protocol for communication between base station and UE)
Even though it’s well-known in the art that TCP is a protocol for communication between base station and UE, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had also included prior art to teach it.
Quan from the same or similar fields of endeavor teaches: TCP is a protocol for communication between base station and UE (Quan, translation, paragraph 33, “in the LTE system, the uplink and downlink data (signaling) is paired or coupled with a certain relationship. such as RRC signaling, when the eNB sends a RRC establishment to the UE (or reconfiguration) message, UE to the eNB an RRC response establishing (or reconfiguration) complete message, and then such data transmission based on TCP, when eNB to the UE sending the one or more downlink TCP data packet, the UE to the eNB 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Quan into Hong, since Hong suggests a technique for communication between base station and UE, and Quan suggests the beneficial way of using TCP for such communication to conform with standard (Quan, translation, paragraph 33) thus improve compatibility and ease implementation in the analogous art of communication.

For claim 12. Hong and Quan disclose all the limitations of claim 11, and Hong further teaches: wherein the at least one information includes at least one of a configuration for requesting a buffer status of the one or more data flows in the layer 2, a policy to inspect data packets of the one or more data flows, a configuration for enabling or disabling the transport layer optimization, a retransmission timeout (RTO) and a round trip time (RTT) of the one or more data flows, an impending RTO value of the one or more data flows and a threshold value of a buffer size. (Hong, paragraph 125-138, “The NR RRC entity of the NR BS (or the UE) transfers the generated NR RRC message to a PDCP entity (an upper L2 entity)… The transmitting end (a BS or a UE) may include identification information in the RRC message for identifying the same RRC message. For example, the identification information for identifying an RRC message may be increased as a new RRC message is generated… If the receiving end (a counterpart UE or BS) receives an RRC message that includes RRC message identification information that is the same as 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, US 2019/0159274 in view of Quan, CN 102595599 and further in view of Cao, CN 101267443.

For claim 9. Hong and Quan disclose all the limitations of claim 1, however Hong doesn’t teach: wherein enabling the transport layer optimization based on the at least one information received from the layer 3 comprises: determining, by the layer 2, the at least one information transmitted is the policy to inspect data packets of the one or more data flows; determining, by the layer 2, whether the data packets are TCP packets or UDP packets, on determining that the at least one information transmitted is the policy to inspect data packets of the one or more data flows; and transmitting, by the layer 2, the available packets at the layer 2 to the layer 3, on determining that the data packets are UDP. 
Cao from the same or similar fields of endeavor teaches: wherein enabling the transport layer optimization based on the at least one information received from the layer 3 comprises: determining, by the layer 2, the at least one information transmitted is the policy to inspect data packets of the one or more data flows; determining, by the layer 2, whether the data packets are TCP packets or UDP packets, on determining that the at least one information transmitted is the policy to inspect data packets of the one or more data flows; and transmitting, by the layer 2, the available packets at the layer 2 to the layer 3, on determining that the data packets are UDP. (Cao, translation, page 3, “In the example, the SDU priority from 3GPP access on the RLC PDCP layer completes the basic judging rule is TCP priority, especially only containing the IP packet head and TCP packet TCP header, the priority as high priority 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cao into Hong and Quan, since Hong suggests a technique for managing packets, and Cao suggests the beneficial way of assigning different priorities to TCP and UDP packets to ensure the transmission of data with high priority (Cao, translation, page 1) in the analogous art of communication.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, US 2019/0159274 in view of Quan, CN 102595599 and further in view of Lee, KR 20160046562.

For claim 10. Hong and Quan disclose all the limitations of claim 1, however Hong doesn’t teach: wherein enabling the transport layer optimization based on the at least one information received from the layer 3 comprises: determining, by the layer 2, the at least one information transmitted is the threshold value of the buffer size; and transmitting, by layer 2, the available packets at the layer 2 to the layer 3, when the buffer status of the layer 2 matches with the threshold value of the buffer size. 
Lee from the same or similar fields of endeavor teaches: wherein enabling the transport layer optimization based on the at least one information received from the layer 3 comprises: determining, by the layer 2, the at least one information transmitted is the threshold value of the buffer size; and transmitting, by layer 2, the available packets at the layer 2 to the layer 3, when the buffer status of the layer 2 matches with the threshold value of the buffer size. (Lee, translation, page 10, “After step S1001, and compares the threshold value and the buffer size of the MAC layer (S1003). If the buffer size is smaller than the threshold value, and delivers the data passed to the TCP / IP layer 1010, a PDCP layer 1020. When passing the data passed to the TCP / IP layer 1010, a PDCP layer 1020 in accordance with a 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lee into Hong and Quan, since Hong suggests a technique for communicating data, and Lee suggests the beneficial way of communicating such data based on buffer size to prevent delay (Lee, translation, page 10) in the analogous art of communication.

Allowable Subject Matter
Claims 3-8, 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462